--------------------------------------------------------------------------------

July 7, 2014



Mr. K. Ian Matheson
Royal Mines & Minerals Corp.
2580 Anthem Village Drive
Henderson, NV 89052


Dear Mr. Matheson

            Lafarge North America Inc, a Maryland corporation (along with its
affiliates “Lafarge”), and Royal Mines & Minerals Corp., a Nevada corporation
(“Royal Mines”) have together spent significant time, resources and effort over
the last several years to study the viability of certain Royal Mines’
technologies designed to extract commercially reasonable quantities of various
precious metals from coal combustion by-products (“Coal By-Products”) such as
fly ash and bottom ash (the “Technology”). Such efforts have included Lafarge
(a) making available to Royal Mines the time and expertise of Steve Butler, a
Lafarge Coal By-Product technician, (b) building a laboratory at Lafarge’s
Renwick facility with equipment appropriate to conduct relevant tests of the
Technology, and (c) assisting in the engineering and development of equipment
through which tests of the Technology have been conducted. As Lafarge is one of
the largest managers of Coal By-Products in North America, having contracts with
twenty eight coal fired power generating stations (“Stations Under Contract”)
and significant amounts of Coal By-Products stored in underground locations,
Royal Mines is interested in continuing its relationship with Lafarge toward the
refinement and further development of the Technology with the goal of
commercializing the Technology.

            This Letter of Intent (“LOI”) sets forth the intention of Lafarge
with respect to a potential business relationship with Royal Mines relating to
the commercialization of the Technology (the “Proposed Relationship”).

            1.          From the date first set forth above through December 31,
2014, or such later date as agreed to by Lafarge and Royal Mines (the “LOI
Term”), Lafarge agrees to allocate up to 50 hours per month of Steve Butler’s
time to assist Royal Mines in the commercialization of the Technology. This
commitment includes the payment by Lafarge during the LOI Term of all expenses
related to Mr. Butler, including salary, benefits and reasonable travel costs.

            2.          During the LOI Term, Lafarge agrees to dedicate to Steve
Butler such equipment at Lafarge’s laboratory at Lafarge’s Renwick facility as
will be reasonably necessary for Mr. Butler to provide the assistance to Royal
Mines contemplated by this LOI.

            3.          During the LOI Term, Royal Mines agrees to develop a
business plan for the commercialization of the Technology (the “Business Plan”),
which Business Plan Royal Mines agrees to present to Lafarge no later than
January 31, 2015.

            4.          In consideration of the commitment of Steve Butler’s
time and other resources by Lafarge described above, Royal Mines agrees to grant
Lafarge the exclusive right, subject to the royalties referred to below, to
exploit the Technology for the extraction of precious metals from the Coal
By-Products (a) produced by the Stations Under Contract, plus up to seven (7)
additional coal fired power generating stations to be identified by Lafarge
(collectively, the “Covered Locations”), for each such station through the
duration of Lafarge’s contract with such station and 3 years thereafter, and (b)
now stored or in the future deposited in underground storage sites owned or
controlled by Lafarge for as long as Coal By-Products are stored therein
(“Lafarge Owned By-Products”). Unless otherwise agreed, such exploitation by
Lafarge will be at Lafarge’s sole cost and expense, including the cost of
equipment and labor necessary to process the Coal By-Products from which metals
are to be extracted. As long as Steve Butler is employed by Lafarge, Royal Mines
will not offer Steve Butler a job without a prior agreement with Lafarge at any
time during the LOI Term. If Royal Mines proceeds with such an offer without
Lafarge approval, the exclusive rights granted to Lafarge in this paragraph
shall immediately vest in Lafarge at the time of the offer of employment to
Steve Butler.

--------------------------------------------------------------------------------

            5.          When the Technology is shown to Lafarge’s satisfaction
to be commercially viable for the extraction of precious metals from a broad
base of Coal ByProducts, Lafarge agrees that it will introduce and promote the
Technology for use on the Coal By-Products produced by those of the Covered
Stations whose Coal ByProducts Lafarge believes the Technology can be employed
on a commercially reasonable basis for the extraction of precious metals.
Lafarge agrees to prioritize such efforts based on a multitude of parameters
affecting the commercial viability of the application of the Technology to the
Coal By-Products produced at each Covered Station, including, but not limited
to, anticipated precious metals content, general utility interest in new
beneficial use technologies, financial strength, the ability to locate
Technology process facilities on or near utility property, environmental impacts
and location of the Covered Station.

            6.          Should the Technology be employed to remove precious
metals from the Coal By-Products produced by a Covered Station without Lafarge
having contributed capital to the construction of equipment required to process
such Coal Products, Lafarge shall be entitled to receive a mutually agreeable
percentage of the value of the precious metals extracted from such Coal
By-Products by Royal Mines.

            7.          Should the Technology be employed to remove precious
metals from (a) any Lafarge Owned By-Products or (b) from Coal By-Products
produced by a Covered Station where Lafarge contributes the capital required to
construct the equipment required to process such Coal Products and assumes
responsibility for the operation thereof, Lafarge shall be entitled to the
precious metals recovered and will pay Royal Mines a royalty equal to a mutually
agreeable percentage of the value of the precious metals extracted from such
Coal By-Products by Lafarge.

            8.          Should Lafarge and Royal Mines form a joint venture to
finance, design, build and operate a facility employing the Technology to
extract precious metals from Coal By-Products, Lafarge and Royal Mines shall
each be entitled to a mutually agreeable share of the profits of such venture.

--------------------------------------------------------------------------------

            9.          Consummation of the Proposed Relationship is subject to,
among other conditions precedent, the following:

  (a)

the satisfactory completion of due diligence by Lafarge, which Lafarge deems
appropriate and necessary, including, but not limited to, that relating to
ownership of the Technology;

        (b)

the approval of the senior management of Lafarge and Royal Mines and, if
necessary, the Board of Directors of Lafarge and Royal Mines; and

        (c)

the preparation, negotiation, execution and delivery of a mutually satisfactory
definitive agreement with respect to the Proposed Relationship (the “Definitive
Agreement”).

            10.        Each party agrees to proceed with the Proposed
Relationship on a prompt basis and to use its best efforts to (i) conduct and
facilitate the due diligence expeditiously and to cooperate in connection
therewith, and (ii) prepare the Definitive Agreement and all other agreements
and documents necessary thereto

            11.        No public announcement or disclosure of the Proposed
Relationship may occur without the express written consent of both Lafarge and
Royal Mines, except as required by law. If Lafarge or Royal Mines determines
that it is required by law to make such an announcement or disclosure, it shall
provide at least 24 hours written notice to the other of such impending
announcement or disclosure.

            12.        Each party will pay its own fees and expenses related to
the due diligence investigation and the negotiation, preparation, execution and
delivery of the Definitive Agreement and other transaction documents, including
the fees and expense of its outside counsel and other advisors.

            13.        Royal Mines agrees that it will not (nor will it permit
any of its officers, directors, members, affiliates or agents to) initiate,
solicit or participate or engage in any negotiations or discussions, or
authorize or enter into any agreement or agreement in principle, or announce any
intention of doing any of the foregoing, with respect to the application of the
Technology at any Covered Station or to the Coal By-Products produced by an
Covered Station, except with respect to Lafarge as contemplated by this LOI.

            14.        This LOI constitutes a statement of present intent only
and, except as set forth in paragraphs 1 through 4 and in paragraph 13, which
are binding agreements of the parties, neither Lafarge nor Royal Mines shall
have any legally enforceable right or obligation hereunder. Any rights and
obligations of Lafarge or Royal Mines with respect to the subject matter of this
LOI will be only as set forth in any definitive agreement executed by them.
Accordingly, except as set forth in paragraphs 1 through 4 and in paragraph 13,
until the execution of the Definitive Agreement, Lafarge and Royal Mines shall
not be under any legal obligations with respect to the negotiation and
consummation of the Proposed Relationship.

            15.        This LOI shall terminate and be of no further force or
effect if a Definitive Agreement with respect to the Proposed Relationship is
not executed and delivered to Lafarge on or before December 31, 2015.

--------------------------------------------------------------------------------

            16.        This LOI shall be governed by and construed in accordance
with the laws of the state of Delaware, without regard to its conflicts of law
principles.

            17.        This LOI may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together will
constitute but one and the same LOI.

            Please sign where indicated below and return a copy of this LOI to
me to indicate your agreement with and acceptance of the terms hereof.

Lafarge North America Inc.

    /s/ Mike Gordon   By:     Name: Miike Gordon   Title: Vice President, Cement

Agreed and accepted this 10th day of July, 2014:

Royal Mines & Minerals Corp.

/s/ K. Ian Matheson    By:     Name: K. Ian Matheson     Title: President    


--------------------------------------------------------------------------------